Citation Nr: 1241590	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-22 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a lumbar disc with myofascial syndrome and facet joint osteoarthritis. 

2.  Entitlement to an initial rating higher than 10 percent for left patellofemoral pain syndrome. 

3.  Entitlement to an initial compensable rating for right patellofemoral pain syndrome. 

4.  Entitlement to an initial compensable rating for de Quervain's disease of the left wrist with compartment release. 

5.  Entitlement to an initial compensable rating for residuals of a talus fracture.

6.  Entitlement to service connection for costochondritis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served active duty from February 2001 to August 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims were previously before the Board in May 2012, when the claims were remanded for additional development, and additional development is needed before the claims can be decided on the merits.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2011 in a statement, the Veteran stated that she had returned to active duty and was deployed in Afghanistan.  Correspondence to the Veteran about schedule and that her records has been sent to the Board were returned by the U. S. Postal Service.  




As it is not clear whether the Veteran is still on active and if not, the service records for her period of active duty after August 2007 have not been obtained.  And further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran is still on active duty and, if not, request the service treatment records and service personnel records for the period of active duty after August 2007.  

2.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Th claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


